                                  Case 2:19-cv-00031-MMD-EJY Document 2 Filed 01/04/19 Page 1 of 2



                              1 McCormick, Barstow, Sheppard,
                                Wayte & Carruth LLP
                              2 Jonathan W. Carlson
                                Nevada Bar No. 10536
                              3   jonathan.carlson@mccormickbarstow.com
                                8337 West Sunset Road, Suite 350
                              4 Las Vegas, Nevada 89113
                                Telephone:    (702) 949-1100
                              5 Facsimile:    (702) 949-1101

                              6 Attorneys for New York Marine and General
                                Insurance Company
                              7

                              8                             UNITED STATES DISTRICT COURT

                              9                                    DISTRICT OF NEVADA

                         10

                         11 NEW YORK MARINE AND GENERAL                           Case No. 2:19-cv-00031
                            INSURANCE COMPANY, a Delaware
                         12 corporation,                                          CERTIFICATE OF INTERESTED
                                                                                  PARTIES
                         13                   Plaintiff,

                         14            v.

                         15 PENSKE TRUCK LEASING CANADA
                            INC., a foreign corporation; DOES I – X, ROE
                         16 business entities XI through XX, inclusive,

                         17                   Defendants.

                         18
                         19 TO THE CLERK OF THE UNITED STATES DISTRICT COURT, DISTRICT OF NEVADA:

                         20            PLEASE TAKE NOTICE that on behalf of Plaintiff New York Marine and General Insurance
                         21 Company, the undersigned, counsel of record for said Plaintiff, certifies pursuant to L.R. 7.1-1 that the

                         22 following listed parties have a pecuniary interest in the outcome of this case. These representation are

                         23 made to enable the Court to evaluate possible disqualification or recusal:

                         24            New York Marine and General Insurance Company discloses that it is a direct, wholly-owned
                         25 subsidiary ProSight Specialty Insurance Group, Inc., which itself is a direct, wholly-owned subsidiary

                         26 of ProSight Global, Inc., which itself is a direct, wholly-owned subsidiary of ProSight Global

                         27 Holdings Limited.

                         28 / / /
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP                                                                                                           2:19-cv-00031
8337 W. SUNSET RD SUITE 350
   LAS VEGAS, NV 89113                                        CERTIFICATE OF INTERESTED PARTIES
                                   Case 2:19-cv-00031-MMD-EJY Document 2 Filed 01/04/19 Page 2 of 2



                              1               Other than the parties, Plaintiff is not aware of any other person or entity with a possible direct

                              2 interest in the outcome of this litigation.

                              3               DATED this 4th day of January, 2019

                              4                                                    McCORMICK, BARSTOW, SHEPPARD,
                                                                                   WAYTE & CARRUTH LLP
                              5

                              6

                              7                                                    By            /s/ Jonathan W. Carlson
                                                                                         Jonathan W. Carlson
                              8                                                          Nevada Bar No. 10536
                                                                                         8337 West Sunset Road, Suite 350
                              9
                                                                                         Las Vegas, Nevada 89113
                         10                                                              Tel. (702) 949-1100

                         11                                                              Attorneys for New York Marine and General
                                                                                         Insurance Company
                         12
                                  5569534.1
                         13

                         14

                         15

                         16

                         17

                         18
                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP                                                                             2                                         2:19-cv-00031
8337 W. SUNSET RD SUITE 350
   LAS VEGAS, NV 89113                                                 CERTIFICATE OF INTERESTED PARTIES
